Exhibit 10.11

 

PROMISSORY NOTE

 

$70,455,000.00

New York, New York

 

December 27, 2012

 

FOR VALUE RECEIVED, INLAND DIVERSIFIED LAS VEGAS CENTENNIAL CENTER, L.L.C., a
Delaware limited liability company, as maker, having an address at c/o Inland
Diversified Real Estate Trust, Inc., 2901 Butterfield Road, Oak Brook, Illinois
60523  (together with its permitted successors and assigns, collectively,
“Borrower”), hereby unconditionally promises to pay to the order of CANTOR
COMMERCIAL REAL ESTATE LENDING, L.P., a Delaware limited partnership, as lender,
having an address at 110 East 59th Street, New York, New York 10022 (together
with its successors and assigns, collectively, “Lender”), or at such other place
as the holder hereof may from time to time designate in writing, the principal
sum of SEVENTY MILLION FOUR HUNDRED FIFTY-FIVE THOUSAND and 00/100 DOLLARS
($70,455,000.00), or so much thereof as is advanced pursuant to that certain
Loan Agreement, dated the date hereof, between Borrower and Lender (as the same
may be amended, modified, restated, replaced, supplemented or otherwise modified
from time to time, the “Loan Agreement”), in lawful money of the United States
of America, with interest thereon to be computed from the date of this
Promissory Note (as the same may be amended, supplemented, restated, replaced or
otherwise modified from time to time, this “Note”) at the Interest Rate (as
defined in the Loan Agreement), and to be paid in accordance with the terms of
this Note and the Loan Agreement.  All capitalized terms not defined herein
shall have the respective meanings set forth in the Loan Agreement.

 

ARTICLE 1:  PAYMENT TERMS

 

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note and all other amounts due under the Loan Agreement
and other Loan Documents from time to time outstanding without relief from
valuation and appraisement laws at the rates and at the times specified in the
Loan Agreement and the outstanding balance of the principal sum of this Note and
all accrued and unpaid interest thereon and all other amounts due under the Loan
Agreement and other Loan Documents shall be due and payable, in all events, on
the Maturity Date.

 

ARTICLE 2:  DEFAULT AND ACCELERATION

 

The Debt shall without notice become immediately due and payable at the option
of Lender, if any payment required in this Note is not paid (a) on or prior to
the date when due, (b) on the Maturity Date or (c) on the happening of any other
Event of Default.

 

ARTICLE 3:  LOAN DOCUMENTS

 

This Note is secured by that certain Deed of Trust and Security Agreement, dated
as of the date hereof, securing the Loan (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, collectively,
the “Security Instrument”) and the other Loan Documents.  All of the terms,
covenants and conditions contained in the Loan Agreement, the Security
Instrument and the other Loan Documents are hereby made part of this

 

--------------------------------------------------------------------------------


 

Note to the same extent and with the same force as if they were fully set forth
herein.  In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

 

ARTICLE 4:  SAVINGS CLAUSE

 

Notwithstanding anything to the contrary contained herein, (a) all agreements
and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the Maximum Legal Rate or amount, (b) in calculating whether any interest
exceeds the Maximum Legal Rate, all such interest shall be amortized, prorated,
allocated and spread over the full amount and term of all principal indebtedness
of Borrower to Lender, and (c) if through any contingency or event Lender
receives or is deemed to receive interest in excess of the Maximum Legal Rate,
any such excess shall be deemed to have been applied toward payment of the
principal of any and all then outstanding indebtedness of Borrower to Lender or
if there is no such outstanding indebtedness, shall promptly be returned to
Borrower.

 

ARTICLE 5:  NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

ARTICLE 6:  WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby jointly and severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind.  No release of any security for the Debt or extension of
time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender and any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower, and any other Person who may become liable for the
payment of all or any part of the Debt under this Note, the Loan Agreement or
the other Loan Documents.  No notice to or demand on Borrower shall be deemed to
be a waiver of the obligation of Borrower or of the right of Lender to take
further action without further notice or demand as provided for in this Note,
the Loan Agreement or the other Loan Documents.  If Borrower is a partnership or
limited liability company, the agreements herein contained shall remain in force
and be applicable, notwithstanding any changes in the individuals or entities
comprising the partnership or limited liability company, and the term
“Borrower,” as used herein, shall include any alternate or successor partnership
or limited liability company, but any predecessor partnership or limited
liability company and their partners or members shall not thereby be released
from any liability.  If Borrower is a corporation, the agreements contained
herein shall remain in full force and be applicable notwithstanding any changes
in the shareholders comprising, or the officers and directors

 

2

--------------------------------------------------------------------------------


 

relating to, the corporation, and the term “Borrower” as used herein, shall
include any alternate or successor corporation, but any predecessor corporation
shall not be relieved of liability hereunder.  Nothing in the foregoing two
sentences shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such partnership, limited liability
company or corporation, as applicable, which may be set forth in the Loan
Agreement, the Security Instrument or any other Loan Document.

 

ARTICLE 7:  TRANSFER

 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights and obligations herein or
under Legal Requirements given to Lender with respect thereto, and Lender shall
thereafter forever be relieved and fully discharged from any liability or
responsibility in the matter; but Lender shall retain all rights hereby given to
it with respect to any liabilities and the collateral not so transferred.

 

ARTICLE 8:  EXCULPATION

 

The provisions of Section 3.1 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

ARTICLE 9:  GOVERNING LAW

 

This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.

 

ARTICLE 10:  NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

ARTICLE 11:  JOINT AND SEVERAL LIABILITY

 

If Borrower consists of more than one person or entity, each shall be jointly
and severally liable to perform the obligations of Borrower under this Note.

 

ARTICLE 12:  STATE SPECIFIC PROVISIONS

 

Any grace period provided for in this Note shall run concurrently with the 35
day statutory cure period under NRS 107.080(2)(a)(2).

 

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note as of the
day and year first above written.

 

BORROWER:

INLAND DIVERSIFIED LAS VEGAS CENTENNIAL CENTER, L.L.C., a Delaware limited
liability company

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

 

a Delaware limited liability company,

 

 

 

its managing member

 

 

 

 

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant_

 

 

 

 

 

Name: Marcia L. Grant

 

 

 

 

 

Title: Assistant Secretary

 

[Signature Page – Promissory Note – Centennial Center]

 

--------------------------------------------------------------------------------